DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Applicant’s response filed on January 19, 2021 is acknowledged and has been entered.  Claims 2-4 have been canceled.  Claims 1, 5 and 11 have been amended.  Claims 1 and 5-11 are pending.  
Claims 1 and 5-11 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment to the claim to recite “non-naturally occurring synthesized molecular inversion probes that do not hybridize to exon 7 or exon 8 of the SMN1 or SMN2 gene” is not clearly supported by the specification.  The specification mentions molecular inversion probes but does not particularly teach or design a probe or probes that “do not hybridize to exon 7 or exon 8 of SMN1 or SMN2”.  




Prior Grounds of Rejection
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelmann et al. (WO20120170725 A2; December 2012) in view of Hindson et al. (US PgPub 20110159499; June 2011).
With regard to claim 1, Edelmann teaches a method for determining carrier status of spinal muscular atrophy, the method comprising the steps of: 
nucleic acid corresponding to a first genomic locus on intron 7 of an SMN1 or SMN2 gene, using non-naturally-occurring synthesized molecular inversion probes that do not hybridize to exon 7 or exon 8 of SMN1 or SMN2 gene (see Example 3, where deletions of exon 7 and 8 are studied); 

and determining SMN1 or SMN2 carrier status based upon said the copy number (Example 5, for example, where sequencing including intron 7 showed linked polymorphisms between intron 7 and exon 8; see Example 2, where copy number was established for the population).
With regard to claim 5, Edelmann teaches an embodiment of claim 1, wherein said first genomic locus is selected from the group consisting of rs212214 and rs212213 (Example 5, for example, where sequencing including intron 7 showed linked polymorphisms between intron 7 and exon 8; see Example 2, where copy number was established for the population).
With regard to claim 6, Edelmann teaches an embodiment of claim 1, wherein said sequencing step comprises a Sanger sequencing method or a next-generation sequencing method (Example 5, for example, where sequencing including intron 7 showed linked polymorphisms between intron 7 and exon 8; see Example 2, where copy number was established for the population).
With regard to claim 7, Edelmann teaches an embodiment of claim 1, wherein said capturing step comprises isolating said nucleic acid from a sample comprising nucleic acid from a subject (Example 5, for example, where sequencing including intron 7 showed linked polymorphisms between intron 7 and exon 8; see Example 2, where copy number was established for the population).

obtaining a sample from a patient comprising nucleic acid; 
measuring for a copy number variant in an intron 7 genomic locus of said nucleic acid without measuring copy number in an exon 7 or exon 8 genomic locus of said nucleic acid, wherein said intron 7 genomic locus and said exon 7 genomic locus are in an SMN1 gene or SMN2 gene, and wherein the measuring step comprises: said intron 7 genomic locus; and sequencing said captured intron 7 genomic locus; and determining carrier status of said individual based on the copy number variant in said intron 7 genomic locus (see Example 3, where deletions of exon 7 and 8 are studied).
Regarding claim 1, while Singh teaches a method of detection and analysis of SMN1 and 2, Shen Yuan does not mention molecular inversion probes.
With regard to claim 1, Hindson teaches a method comprising the steps of capturing, using non-naturally occurring synthesized molecular inversion probes, nucleic acid corresponding to a first genomic locus (paragraph 14, where molecular inversion probes are taught).
With regard to claim 8, Hindson teaches an embodiment of claim 7, wherein said sample is a maternal blood sample (paragraph 64, where circulating nucleic acid sequences are detected from a mother and fetus).
With regard to claim 9, Hindson teaches an embodiment of claim 8, wherein said maternal blood sample comprises cell free circulating nucleic acid (paragraph 64, where circulating nucleic acid sequences are detected from a mother and fetus).

With regard to claim 11, Hindson teaches introducing molecular inversion probes to said sample that hybridize to and capture (paragraph 14, where molecular inversion probes are taught).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the method of Singh to include the maternal blood samples as taught by Hindson to arrive at the claimed invention with a reasonable expectation for success.  Hindson teaches detection of sequences using maternal blood samples.  Hindson specifically teaches there is “a need in the art for methods and compositions for detecting copy number variations in biological samples, not necessarily from maternal blood” (paragraph 004). Hindson also teaches “The methods and materials described herein apply techniques for analyzing numerous nucleic acids contained in a tissue sample, such as blood (whole blood or peripheral blood), serum or plasma, containing a mixture of DNA (and/or DNA fragments) from both the mother and the fetus, and allowing detection of small differences between target and reference DNA levels that may indicate fetal aneuploidy” (paragraph 0057). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the method of Singh to include the molecular inversion probes as taught by Hindson to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed July 7, 2020 have been fully considered but they are not persuasive.
Applicant traverses the rejection of claims over Edelmann and Hindson.  Applicant reiterates arguments made previously and argue “Edelmann is silent regarding the determination of copy number of intron 7”.  Applicant argues “Edelmann references to copy number determination in a background acknowledgment of traditional SMA carrier testing and in the Examples.”  Applicant argues “all discussion of intron 7 relates to detection of a specific polymorphism” (p. 5 of remarks).  Applicant goes on to argue that Hindson does not cure the deficiency in Edelmann.  These arguments have been carefully considered, but they are not persuasive. 
 These arguments have been carefully considered, but they are not persuasive primarily because Applicant is too dismissive of the copy number determination of Edelmann.  Edelmann does not “simply used to estimate” carrier status.  The fact remains that Edelmann teaches copy number determinations in multiple portions of the reference (see for instance, Example 1 also looks at copy number determination).  Further, it is noted that copy number determination at one site (e.g. SMN1) together with haplotype estimation or determination necessarily infers copy number at both SMN1 and SMN2.  Therefore, for at least these reasons, the arguments are not persuasive and the rejections are maintained. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monani et al. (Human Molecular Genetics, 1999, vol. 8, no. 7, p. 1177-1183) and .

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM